DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begin et al. (EP 1315945 B1).
Regarding claim 1, Begin et al. disclose the method for determining sensor orientation, the method comprising:
predicting (paragraph 17 implicitly discloses an orientation calibration of the sensor relative to the database of roads; in light of paragraph 51 of Applicant's specification, the meaning of "predicted" in this claim language encompasses this calibration orientation) an orientation of a sensor (any of the “position and motion determining devices”; see paragraph 16; or the orthogonal 3-axis magnetic sensor of paragraph 23) based on a predetermined dataset (the orientation calibration; see paragraphs 17-20), wherein the predetermined dataset provides information pertaining to i) an orientation of the particular sensor (supra; the orientation calibration pertains to an orientation of a particular sensor) or ii) a type of sensor;
receiving, from the sensor, information regarding a location of the sensor (the orientation of the accelerometer relative to the vehicle axes, which is used to propagate the estimated position; see paragraph 19) and information (“the four data values”; see paragraph 25) from which a gravity direction of the sensor is derivable (see paragraphs 23 and 27);
determining, via a processor, a relative orientation of the sensor (of the sensor's axes x, y, and z; see paragraphs 18-19) in relation to a frame of reference (axes a, b, and c of the vehicle; see paragraph 19) and the gravity direction of the sensor (see paragraphs 23 and 27);
updating the calibration orientation of the sensor (procedure of paragraphs 24-27); and
updating the predetermined dataset based on the prediction accuracy of the sensor orientation (see paragraphs 24-27 and 31).

Begin et al. does not disclose comparing the orientation of the sensor that was predicted and the relative orientation of the sensor to determine a prediction accuracy.
Examiner takes official notice that it is well-known and common knowledge to compare a predicted value with an actual value, to determine the prediction accuracy.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Begin et al. to include comparing the orientation of the sensor that was predicted and the relative orientation of the sensor to determine a prediction accuracy, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Regarding claim 2, Begin et al. disclose the method according to Claim 1 further comprising receiving, from at least one additional sensor, information regarding a location of the at least one additional sensor and information from which a gravity direction of the at least one additional sensor is derivable (see paragraphs 16-20; this is met under the interpretation that the claimed “sensor” of claim 1 corresponds to 1 or 2 of the accelerometers for 1 or 2 respective axes, and the “at least one additional sensor” corresponds to the other(s)).
Regarding claim 3, Begin et al. disclose the method according to Claim 2, wherein the sensor and the at least one additional sensor has a plurality of sensor types (see paragraphs 16 and 21).
Regarding claim 4, Begin et al. disclose the method according to Claim 1 further comprising storing, via a storage device, at least one of the predicted orientations of the sensor, the relative orientation of the sensor, or the prediction accuracy (see paragraph 31).
Regarding claim 6, Begin et al. disclose the method according to Claim 1, wherein the sensor is carried by a vehicle (32; see paragraph 17).
Regarding claim 7, Begin et al. disclose the method according to Claim 1 further comprising establishing the frame of reference for sensing by the sensor (procedure of paragraphs 21-27).

Regarding claim 8, see the foregoing rejection of claim 1, for all limitations except the following.  Otherwise, claim 8 recites an apparatus version of method 1, with clearly corresponding limitations.
Begin et al. disclose an apparatus for determining sensor orientation, the apparatus comprising at least one processor (CPU; see paragraph 15) and at least one non-transitory memory (28 or ROM; see paragraph 15) including computer program code instructions (“software”; see paragraph 15), the computer program code instructions configured to, when executed, cause the apparatus to:
(perform steps similar to those of claim 1).

Regarding claims 9-11 and 13-14, see the foregoing rejections of claims 2-4 and 6-7, respectively.

Regarding claim 15, see the foregoing rejection of claim 1, for all limitations except the following.  Otherwise, claim 15 recites a computer program product version of method 1, with clearly corresponding limitations.
Begin et al. disclose a computer program product comprising at least one non-transitory computer-readable storage medium (28 or ROM; see paragraph 15) having computer-executable program code portions (“software”; see paragraph 15) stored therein, the computer-executable program code portions comprising program code instructions configured to:
(perform steps similar to those of claim 1).


Regarding claims 16-20, see the foregoing rejections of claims 2-4 and 6-7, respectively.

Response to Arguments
Applicant’s arguments, see remarks, filed 5/4/22, with respect to the rejection(s) of claim(s) 1-4, 6-11, and 13-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 in view of a different interpretation of Begin et al.  Regarding Applicant’s remarks on page 8 of the reply, on further consideration, Examiner agrees that Begin et al. do not disclose the limitations of the indented clause “comparing...” or “compare...”, in the independent claims.  However, Examiner considers this limitation obvious, as argued in the rejection.
This rejection is not made final, because it was not necessitated by Applicant’s amendments.


Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest, "utilizing a neural network to establish the predetermined dataset using ... a known set of orientations or a loss function", in combination with the remaining claim elements as set forth in claim 5.
The prior art does not disclose or suggest, "the computer program code instructions ... cause the apparatus to utilize a neural network to establish the predetermined dataset using ... a known set of orientations or a loss function", in combination with the remaining claim elements as set forth in claim 12.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852

/ROY Y YI/Primary Examiner, Art Unit 2852